DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 05/08/2020 are being examined. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020, 04/19/2021, and 06/04/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-3, 7-8, and 18 are objected to because of the following informalities:  Claim 2 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 17 reference “a driving behavior of one or more driving behaviors” then later “and select a driving behavior for each traffic situation…”, however, this limitation is generally unclear as to what is being claimed with regards to further references to “a driving behavior”, the examiner recommends adding language to distinguish or clarify if the references to “a driving behavior” are the same or different by either adding the terms first/second or only using the language “the driving behavior” after the first occurrence of ”a driving behavior”. For the purposes of compact prosecution the examiner will interpret all references to a/the driving behavior to be a reference to the same driving behavior.
Claims 1 and 17 further reference “the obtained safety driving parameters”, the examiner recommends clarifying the claim language to “the obtained driving model parameters” or to include antecedent basis for “the obtained safety driving parameters” . This limitation lacks antecedent basis, for the purposes of compact prosecution and with considering to the specification the examiner will interpret “safety driving parameters” to be “driving model parameters”.

Claims 2-16 are dependent on claim 1 and do not cure the deficiencies thereof, therefore are rejected for the same reason.

Claim 18 is dependent on claim 17 and does not cure the deficiency thereof, therefore it is rejected for the same reason.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward A safety system for a vehicle comprising : one or more processors.  Therefore, it can be seen that it/they fall(s) within one of the four 

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Step 2A Prong I Analysis: Applicant’s independent claim(s) 1 recite(s) the abstract ideas determine, for the respective combination, a risk value based on the obtained safety driving parameters and the obtained probability for the respective combination and select a driving behavior for each traffic situation based at least in part on the one or more determined risk values which comprise “Mental Processes”.  For example, a person can determine a risk value based on obtained driving parameters and the respective combination by determining in their mind if the given trajectory of their vehicle and another at an intersection would likely result in a collision, they could also in their mind select a driving behavior, such as braking, to avoid the collision. 

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 recites additional limitations for each combination of one or more combinations, each combination including a driving behavior of one or more driving behaviors, a traffic situation of one or more traffic situations in which to implement the one or more driving behaviors, and an object hypothesis of one or more object hypotheses for each of the one or more traffic situations , obtain, for the respective combination, one or more driving model parameters associated with the driving behavior and object hypothesis for the respective combination, and obtain, for the respective combination, a probability indicating a likelihood of an accident or collision for the respective combination which are examples of adding insignificant extra solution activity, in this case pre-solution activity, to the judicial exception. Specifically these examples are of mere data gathering.
Claim 1 also recites the additional limitation including comprising: one or more processors configured to which is an example of merely including instructions to implement the previous abstract ideas or extra solution activities on a computer.
 
With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.

Step 2B Analysis: Applicant’s claim(s) 1 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for 

Test for patentability conclusion: Thus, since claim 1 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim 2, which is dependent on claim 1, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to comprises determine, for each pair of driving behavior and traffic situation from the one or more combinations, whether a maximum risk value of the one or more determined risk 45values respectively corresponding to the one or more object hypotheses for the respective pair is less than a predefined threshold risk value, where determining whether a maximum risk value of one of the determined risk values to a respective combination is less than a predefined threshold can be done within a person’s mind simply by determining whether a collision would occur given an object hypotheses for the respective pair in a traffic situation where the predefined threshold risk value could correspond to any risk up to a predicted collision. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 3, which is dependent on claim 2, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to select the driving behavior comprises to select for at least one traffic situation a driving behavior in which the maximum risk value of the driving behavior for the at least one traffic situation is less than the predefined threshold value, where selecting of the driving behavior where  the maximum risk value is less than the predefined threshold value can be done within a person’s mind simply by identifying an action such as braking as capable of avoiding a collision. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 2 and is thus also rejected under 35 U.S.C. 101.


Claim 4, which is dependent on claim 2, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of  to select the driving behavior comprises to select a driving behavior for at least one traffic situation in which the maximum risk value of the driving behavior for the at least one traffic situation is more than the predefined threshold risk value in event that the one or more processors fail to determine any driving behavior having a maximum risk value for the respective situation less than the predefined risk threshold value, where selecting of the driving behavior where the maximum risk value is more than the predefined threshold risk value can be done within a person’s mind simply by, when realizing that a collision is unavoidable decided to brake to lessen the severity of the collision. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 2 and is thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 2, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to select a driving behavior for at least one situation in which the driving behavior has the lowest determined maximum risk value in comparison to other driving behaviors for the respective situation, where the selecting of the driving behavior where the maximum risk value has the lowest determined maximum risk value can be done within a person’s mind simply by a person realizing that braking may 

Claim 6, which is dependent on claim 1, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to select the driving behavior for at least one traffic situation based on one or more predefined criteria in addition to determined risk values, where selecting the driving behavior for a traffic situation is based on a predefined criteria in addition to determined risk values can be done within a person’s mind simply by considering how hard they would have to press the brakes in order to stop in time or how much they would have to move the steering wheel to avoid a collision. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 7, which is dependent on claim 6, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to select the driving behavior for at least one traffic situation based at least one the associated driving model parameters that minimizes acceleration or deceleration of the vehicle, where selecting the driving behavior for a traffic situation based on driving parameters that minimize acceleration or deceleration of the vehicle can be done within a person’s mind simply by considering minimizing the deceleration while braking to avoid discomfort or avoiding excessive forces to objects within the vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 6 and is thus also rejected under 35 U.S.C. 101.

Claim 8, which is dependent on claim 6, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to select the driving behavior for at least one traffic situation based at least one the associated driving model parameters that is closest to a currently used set of driving model parameters¸ where selecting the driving behavior for a traffic situation based on an associated driving parameter being closest to a current used driving parameter can be done within a person’s mind simply by considering it would be easier to steer out of the way of a collision when a driver is already engaged in turning the vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 6 and is thus also rejected under 35 U.S.C. 101.

Claim 9, which is dependent on claim 1, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional “mental process” step of to select the driving behavior during operation of the vehicle ¸where selecting a driving behavior during operation of a vehicle can be done in a person’s mind simple by making a decision while driving a vehicle during a traffic situation. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 10, which is dependent on claim 1, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional extra solution activity step of to provide driving model parameters associated with each of the selected driving behaviors to a control system of the vehicle¸ where providing driving model parameters associated with selected driving behaviors to a control system is simply data selection and transmission. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 11, which is dependent on claim 1, simply adds the additional extra solution activity of wherein each traffic situation of the one or more traffic situations defines a traffic participant other than the vehicle, where defining a traffic participant other than the vehicle for a traffic situation is merely data selection. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 12, which is dependent on claim 11, simply adds the additional extra solution activity of wherein each object hypothesis of the one or more object hypotheses defines a potential action of the traffic participant, where an object hypotheses defining a potential action of a traffic participant is merely data selection. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 11 and is thus also rejected under 35 U.S.C. 101.


Claim 13, which is dependent on claim 1, simply adds the additional extra solution activity of wherein each driving behavior of the one or more driving behavior defines a potential action of the vehicle, where a driving behavior defining a potential action of the vehicle is merely data selection. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.


Claim 14, which is dependent on claim 13, simply adds the additional “mental process” of wherein the potential action of the vehicle comprises an evasive maneuver, where a potential action of the vehicle comprising an evasive maneuver can be done in a person’s mind simply by considering steering out of the way is a potential action of the vehicle. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 13 and is thus also rejected under 35 U.S.C. 101.


Claim 15, which is dependent on claim 1, simply adds the implementation on a computer, wherein the one or more processors are further configured, the additional extra solution activity steps of to obtain traffic situational data and extract the one or more traffic situations for the one or more combinations from the obtained traffic situational data¸ where obtaining situational data and extracting situations for one or more combinations is merely data collection and selection respectively. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 16, which is dependent on claim 15, simply adds the additional extra solution activity of wherein the situational data comprises sensor data, where the situational data comprising sensor data is merely data collection/selection. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 15 and is thus also rejected under 35 U.S.C. 101.


Claim 17 recites a computer-readable recording medium having substantially the same limitations as claim 1 above and therefore is rejected under 35. U.S.C. 101 for the same reasons as claim 1 above.

Claim 18, which is dependent on claim 17, simply adds the additional extra solution activity of wherein the situational data comprises sensor data, where the situational data comprising sensor data is merely data collection/selection. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 17 and is thus also rejected under 35 U.S.C. 101.


Step 1: Applicant’s independent claim 19 is directed toward A system for an ego vehicle comprising : one or more processors.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1-16 do not pass the other steps in the test for patentability.

Step 2A Prong I Analysis: Applicant’s independent claim(s) 19 recite(s) the abstract ideas determine a collision risk value based on the driving model parameters for the respective pair, determine whether the collision risk value is less than predefined threshold value for the respective pair; and select a driving behavior for each extracted vehicle situation based on the one or more determined collision risk values, wherein the one or more processors are configured to, for each extracted vehicle situation which comprise “Mental Processes”.  For example, a person can determine a risk value based on obtained driving parameters and the respective combination by determining in their mind if the given trajectory of their vehicle and another at an intersection would likely result in a collision, they could also determine whether a collision risk value is less than a predefined value by determining if a collision would occur or not given a traffic situation and driving behavior, they could also in their mind select a driving behavior, such as braking, to avoid the collision. 

Step 2A prong II Analysis: Claim 19 recites additional limitations obtain traffic situational data; extract at least one vehicle situation based on sensor input and other input; and for each extracted vehicle situation, obtain one or more ego vehicle driving behaviors and one or more object hypotheses, and for each pair of one vehicle driving behavior out of the one or more obtained ego vehicle driving behaviors and one object hypothesis out of the one or more obtained object hypotheses, obtain one or more driving model parameters for the respective pair, provide driving model parameters associated with each selected driving behavior to a control system of the vehicle, which are examples of adding insignificant extra solution activity, in this case data collection, selection, and transmission, to the judicial exception. Specifically these examples are of mere data gathering.
Claim 19 also recites the additional limitation including comprising: one or more processors configured to which is an example of merely including instructions to implement the previous abstract ideas or extra solution activities on a computer.
 
Step 2B Analysis: Applicant’s claim(s) 19 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 19 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 19 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eggert et al (US 20180231974 A1) henceforth referred to as Eggert.

Regarding Claim 1 Eggert teaches:
A safety system for a vehicle comprising(para [0048] line 1-2 :  “FIG. 1 shows a flowchart for a driver assistance system 1 according to an embodiment.”): 
one or more processors configured to(para [0077] line 1-5 : “The individual units (modules) of the system 1 may be implemented in separate hardware units or modules interacting with each other or in form of plural computer program modules implemented in software, stored in one or more memories and running on the processor when executed.”),
for each combination of one or more combinations(para [0054] line 1-4 : “In step S6 succeeding to step S5, a risk measure for each combination of the at least one virtual traffic entity and the predicted behavior of the ego vehicle is estimated or calculated.”), each combination including a driving behavior of one or more driving behaviors(para [0052] line 1-4 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device.”), a traffic situation of one or more traffic situations in which to implement the one or more driving behaviors( para [0049] line 1-5 :“The method starts with step S1 of acquiring sensor data comprising information on an environment of the mobile device (ego vehicle) from at least one sensor, for example a camera, in particular a stereo camera or one or more radar sensors.”, para [0050] line 1-3 : “In step S2 the acquired sensor data is used to generate an environment representation which is based on the acquired sensor data.”), and an object hypothesis of one or more object hypotheses for each of the one or more traffic situations(para [0053] line 1-2 : “In step S5, a virtual behavior for the virtual traffic entity is predicted.””):
obtain, for the respective combination, one or more driving model parameters associated with the driving behavior(para [0057] line 1-24 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle. The utility measure of a predicted behavior of the ego-vehicle comprises for example for a predicted trajectory of the ego-vehicle a measure a benefit of the trajectory in form of achieving driving goals and fulfilling behavior constraints. If driving with a predetermined constant velocity is set as a driving goal for the ego-vehicle, the utility measure of a predicted trajectory can depend on a deviation of the predicted velocity when driving on the predicted trajectory from the predetermined constant velocity. A suitable utility measure may then be defined based on a difference between predicted velocity on the predicted trajectory and the predetermined constant velocity. If a pre-set driving goal is to arrive a specific location (spatial target), the utility of a predicted trajectory might be evaluated by the time which is required to arrive at the location when following the predicted trajectory. Further utility measures may be defined based on driving comfort, measurable by parameters such a small acceleration and deceleration values (mild braking) and/or economic considerations, for example minimizing a fuel consumption. The driving goal may also be a weighted combination of different elementary driving goals.”) and object hypothesis for the respective combination(para [0052] line 9-12 : “The existence of this virtual traffic entity is then assumed by the inventive method as are the states of the virtual traffic entity, for example a speed or a mass of the virtual traffic entity.”);
obtain, for the respective combination, a probability indicating a likelihood of an accident or collision for the respective combination(para [0054] line 1-4 : “In step S6 succeeding to step S5, a risk measure for each combination of the at least one virtual traffic entity and the predicted behavior of the ego vehicle is estimated or calculated.”, para [0055] line 3-8 : “The risk measure may correspond to a probability of a critical event such as a virtual collision or a virtual distance between the ego-vehicle and the virtual traffic entity that might occur in the future multiplied with a severity of consequences when the critical event actually occurs.”);
determine, for the respective combination, a risk value based on the obtained safety driving parameters and the obtained probability for the respective combination(para [0055] line 3-12 : “The risk measure may correspond to a probability of a critical event such as a virtual collision or a virtual distance between the ego-vehicle and the virtual traffic entity that might occur in the future multiplied with a severity of consequences when the critical event actually occurs. The severity of consequences may for example include a relative collision speed between the colliding ego-vehicle and another vehicle or the hypothetic traffic scene entity at a time of the collision, vehicle masses, collision directions, impact points.”); and
select a driving behavior for each traffic situation based at least in part on the one or more determined risk values(para [0055] line 1-3: “The calculated risk measure is evaluated in step S7. A controlling action for the ego-vehicle is then executed based on the evaluated risk measure.”).


Regarding Claim 2 Eggert teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are further configured to comprises 
determine, for each pair of driving behavior and traffic situation from the one or more combinations, whether a maximum risk value of the one or more determined risk 45values respectively corresponding to the one or more object hypotheses for the respective pair is less than a predefined threshold risk value(para [0059] line 3-8 : “The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”).

Regarding Claim 3 Eggert teaches the safety system of claim 2, further Eggert teaches wherein the one or more processors configured to select the driving behavior comprises to select for at least one traffic situation a driving behavior in which the maximum risk value of the driving behavior for the at least one traffic situation is less than the predefined threshold value(para [0113] line 1-9 : “A risk value for each of the first, the second and the third behavior alternative is calculated. The calculated values are each compared to a threshold. In case a risk value for a behavior alternative exceeds a predetermined threshold value, the corresponding behavior alternative can be neglected and excluded from further consideration. This results in the first second and third behavior alternative being of a low risk remaining, and being acceptable as foresighted driving behavior.”, excluding behaviors that exceed the predefined threshold value leaves only behaviors that where the maximum risk values of the selectable driving behaviors are less than the predefined threshold value).

Regarding Claim 4 Eggert teaches the safety system of claim 2, further Eggert teaches wherein the one or more processors are configured to select the driving behavior comprises to select a driving behavior for at least one traffic situation in which the maximum risk value of the driving behavior for the at least one traffic situation is more than the predefined threshold risk value in event that the one or more processors fail to determine any driving behavior having a maximum risk value for the respective situation less than the predefined risk threshold value(para [0075] line 1-8 : “A virtual risk evaluation unit 10 evaluates the calculated risk measure and controls the vehicle control unit 5 to execute a controlling action, for example to output a warning based on the evaluated risk measure. A warning may be output when the evaluated risk measure signals a possible danger of collision on an intersection ahead with a probability for a collision exceeding a predetermined threshold.”).

Regarding Claim 5 Eggert teaches the safety system of claim 2, further Eggert teaches wherein the one or more processors are further configured to select a driving behavior for at least one situation in which the driving behavior has the lowest determined maximum risk value in comparison to other driving behaviors for the respective situation(para [0059] line 18-21 : “The control action may include also more complex control actions such as performing a lane change if the overall traffic situation and the specific risk recommends such procedure for minimizing a risk.”).

Regarding Claim 6 Eggert teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are configured to select the driving behavior for at least one traffic situation based on one or more predefined criteria in addition to determined risk values(para [0057] line 1-12 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle. The utility measure of a predicted behavior of the ego-vehicle comprises for example for a predicted trajectory of the ego-vehicle a measure a benefit of the trajectory in form of achieving driving goals and fulfilling behavior constraints. If driving with a predetermined constant velocity is set as a driving goal for the ego-vehicle, the utility measure of a predicted trajectory can depend on a deviation of the predicted velocity when driving on the predicted trajectory from the predetermined constant velocity.”, para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.).

Regarding Claim 7 Eggert teaches the safety system of claim 6, further Eggert teaches wherein the one or more processors are configured to select the driving behavior for at least one traffic situation based at least one the associated driving model parameters that minimizes acceleration or deceleration of the vehicle(para [0119] line 4-7 : “Additionally or alternatively, the behavior alternative with the lowest level of intervention corresponding to the lowest acceleration value for the ego-vehicle's velocity may be suggested to the driver.”).

Regarding Claim 8 Eggert teaches the safety system of claim 6, further Eggert teaches wherein the one or more processors are configured to select the driving behavior for at least one traffic situation based at least one the associated driving model parameters that is closest to a currently used set of driving model parameters(para [0057] line 12-14 : “A suitable utility measure may then be defined based on a difference between predicted velocity on the predicted trajectory and the predetermined constant velocity.”, As a control action can be selected based on a utility measure and the utility measure may be defined based on a difference of predicted driving parameters and current predetermined constant parameters, the driving behavior can be selected based on a difference of parameters which can be interpreted as selection based on a parameter being closest to the currently used parameter).

Regarding Claim 9 Eggert teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are configured to select the driving behavior during operation of the vehicle(para [0057] line 1-3 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle.”, para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed. “, The control action including warning a driver, supporting a driver initiated driving action, and performing autonomously the driving action implies that the system selects a driving behavior during operation of the vehicle.).

Regarding Claim 10 Eggert teaches the safety system of claim 1, further Eggert teaches wherein the one or more processors are further configured to provide driving model parameters associated with each of the selected driving behaviors to a control system of the vehicle(para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.”, para [0059] line 14-21 : “In case of an autonomously operating vehicle, the control action may include basic control actions setting an acceleration value or a deceleration value for the vehicle and/or initiating a lateral evasive movement. The control action may include also more complex control actions such as performing a lane change if the overall traffic situation and the specific risk recommends such procedure for minimizing a risk.”, Driving model parameters (utility measures) are used to determine a control action and include values for acceleration, the control action then setting an acceleration value for the vehicle would then require the system to provide the driving model parameter to a control system of the vehicle.).

Regarding Claim 11 Eggert teaches the safety system of claim 1, further Eggert teaches wherein each traffic situation of the one or more traffic situations defines a traffic participant other than the vehicle(para [0051] line 1-6 : “In a subsequent step S3, the method further determines at least one area in the environment of the mobile device, wherein for the at least one area either a confidence for the sensor data is below a threshold or even no sensor data at all is available, for example due to objects such as buildings obstructing the view of the sensor.”, para [0052] line 1-9 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device. The term virtual traffic entity denotes a traffic participant for which there is no direct evidence in the sensor data, for example as the virtual traffic entity is in an area (region) in the theoretic coverage area of the sensor, for which no sensor data exists or no sensor data with sufficient reliability can be acquired.”).

Regarding Claim 12 Eggert teaches the safety system of claim 11, further Eggert teaches wherein each object hypothesis of the one or more object hypotheses defines a potential action of the traffic participant(para [0053] line 1-4 : “In step S5, a virtual behavior for the virtual traffic entity is predicted. This prediction of the virtual behavior may be performed according to a usual method for predicting a behavior of traffic participants known in the art.”).

Regarding Claim 13 Eggert teaches the safety system of claim 1, further Eggert teaches wherein each driving behavior of the one or more driving behavior defines a potential action of the vehicle(para [0057] line 1-3 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle.”, para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed. “).

Regarding Claim 14 Eggert teaches the safety system of claim 13, further Eggert teaches wherein the potential action of the vehicle comprises an evasive maneuver(para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.”, para [0059] line 14-18 : “In case of an autonomously operating vehicle, the control action may include basic control actions setting an acceleration value or a deceleration value for the vehicle and/or initiating a lateral evasive movement.”).

Regarding Claim 15 Eggert teaches the safety system of claim 1, further Eggert teaches wherein the one more processors are further configured to obtain traffic situational data (para [0049] line 1-5 : “The method starts with step S1 of acquiring sensor data comprising information on an environment of the mobile device (ego vehicle) from at least one sensor, for example a camera, in particular a stereo camera or one or more radar sensors.”); and extract the one or more traffic situations for the one or more combinations from the obtained traffic situational data(para [0051] line 1-6 : “In a subsequent step S3, the method further determines at least one area in the environment of the mobile device, wherein for the at least one area either a confidence for the sensor data is below a threshold or even no sensor data at all is available, for example due to objects such as buildings obstructing the view of the sensor.”).

Regarding Claim 16 Eggert teaches the safety system of claim 15, further Eggert teaches wherein the situational data comprises sensor data(para [0061] line 1-4 : “The system 1 comprises an acquiring unit 2, for example an interface, configured to acquire sensor data on an environment of the mobile device from at least one sensor 3.”).

Regarding Claim 17, it recites a computer-readable recording medium having substantially the same limitations as claim 1 above, in addition Eggert teaches a computer-readable recording medium, (para [0031] line 1-7 : “A fourth aspect of the invention solves the problem by a computer program (computer program-product) with program-code means for executing the steps according to any of the before mentioned embodiments, when the program is executed on a computer or a digital signal processor. The program can be stored on a machine-readable data carrier”), therefore claim 17 is rejected for the same reason as claim 1.

Regarding Claim 18, it recites a computer-readable recording medium having substantially the same limitations as claim 3 above, therefore claim 18 is rejected for the same reason as claim 3.

Regarding Claim 19 Eggert teaches:
A safety system for an ego vehicle comprising(para [0048] line 1-2 :  “FIG. 1 shows a flowchart for a driver assistance system 1 according to an embodiment.”): 
one or more processors configured to(para [0077] line 1-5 : “The individual units (modules) of the system 1 may be implemented in separate hardware units or modules interacting with each other or in form of plural computer program modules implemented in software, stored in one or more memories and running on the processor when executed.”),
obtain traffic situational data(para [0049] line 1-5 : “The method starts with step S1 of acquiring sensor data comprising information on an environment of the mobile device (ego vehicle) from at least one sensor, for example a camera, in particular a stereo camera or one or more radar sensors.”);
extract at least one vehicle situation based on sensor input and other input(para [0047] line 2-9 : “Approaching an intersection with restricted observability, the risk-aware driver would slow down in order to be able to stop in case another non-detectable entity with right-of-way appears. Once the intersection can be accessed by the ego-vehicle's sensors to an extent, that a safe crossing can be ensured, the ego-entity can keep on driving. Safely passing the intersection is thus ensured.”); and for each extracted vehicle situation, obtain one or more ego vehicle driving behaviors(para [0052] line 1-4 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device.”) and one or more object hypotheses(para [0052] line 1-4 : “In step S4 at least one virtual traffic entity in the at least one determined area is generated, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the mobile device.”, para [0053] line 1-4 : “In step S5, a virtual behavior for the virtual traffic entity is predicted. This prediction of the virtual behavior may be performed according to a usual method for predicting a behavior of traffic participants known in the art.”), and for each pair of one vehicle driving behavior out of the one or more obtained ego vehicle driving behaviors and one object hypotheses out of the one or more obtained object hypotheses,
		obtain one or more driving model parameters for the respective pair(para [0057] line 1-24 : “The method for controlling an ego-vehicle further calculates in step S9 a utility measure for each predicted behavior of the ego-vehicle. The utility measure of a predicted behavior of the ego-vehicle comprises for example for a predicted trajectory of the ego-vehicle a measure a benefit of the trajectory in form of achieving driving goals and fulfilling behavior constraints. If driving with a predetermined constant velocity is set as a driving goal for the ego-vehicle, the utility measure of a predicted trajectory can depend on a deviation of the predicted velocity when driving on the predicted trajectory from the predetermined constant velocity. A suitable utility measure may then be defined based on a difference between predicted velocity on the predicted trajectory and the predetermined constant velocity. If a pre-set driving goal is to arrive a specific location (spatial target), the utility of a predicted trajectory might be evaluated by the time which is required to arrive at the location when following the predicted trajectory. Further utility measures may be defined based on driving comfort, measurable by parameters such a small acceleration and deceleration values (mild braking) and/or economic considerations, for example minimizing a fuel consumption. The driving goal may also be a weighted combination of different elementary driving goals.”),
		determine a collision risk value based on the driving model parameters for the respective pair(para [0055] line 3-12 : “The risk measure may correspond to a probability of a critical event such as a virtual collision or a virtual distance between the ego-vehicle and the virtual traffic entity that might occur in the future multiplied with a severity of consequences when the critical event actually occurs. The severity of consequences may for example include a relative collision speed between the colliding ego-vehicle and another vehicle or the hypothetic traffic scene entity at a time of the collision, vehicle masses, collision directions, impact points.”), and
		determine whether the collision risk value is less than predefined threshold value for the respective pair(para [0059] line 3-8 : “The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”); and
	select a driving behacior for each extracted vehicle situation based on the one or more determined collision risk values(para [0113] line 1-9 : “A risk value for each of the first, the second and the third behavior alternative is calculated. The calculated values are each compared to a threshold. In case a risk value for a behavior alternative exceeds a predetermined threshold value, the corresponding behavior alternative can be neglected and excluded from further consideration. This results in the first second and third behavior alternative being of a low risk remaining, and being acceptable as foresighted driving behavior.”, Excluding behaviors that exceed the predefined threshold value leaves only behaviors that where the maximum risk values of the selectable driving behaviors are less than the predefined threshold value),
	wherein the one or more processors are configured to, for each extracted vehicle situation, provide driving model parameters associated with each selected driving behavior to a control system of the vehicle(para [0059] line 1-3 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure.”, para [0059] line 14-21 : “In case of an autonomously operating vehicle, the control action may include basic control actions setting an acceleration value or a deceleration value for the vehicle and/or initiating a lateral evasive movement. The control action may include also more complex control actions such as performing a lane change if the overall traffic situation and the specific risk recommends such procedure for minimizing a risk.”, Driving model parameters (utility measures) are used to determine a control action and include values for acceleration, the control action then setting an acceleration value for the vehicle would then require the system to provide the driving model parameter to a control system of the vehicle.).

Regarding Claim 20 Eggert teaches the system of claim 19, further Eggert teaches the system further comprising:
The control system to control the vehicle for each extracted situation based on the provided driving model parameters for the respective extracted situation(para [0059] line 1-8 : “In step S10, a control action for the ego-vehicle is determined based on the calculated risk measure and possibly the calculated utility measure. The control action may comprise at least one of issuing a warning to a driver of the ego-vehicle if the estimated risk measure exceeds a predetermined risk threshold, of supporting a driver initiated driving action of the ego-vehicle or of performing autonomously the driving action of the ego-vehicle is executed.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    


                                                                                                                                                                                               
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668